Filed 3/14/16 P. v. Kirkpatrick CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C078426

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F04342)

         v.

JASON BARTON KIRKPATRICK,

                   Defendant and Appellant.




         On May 28, 2013, defendant, wearing a handkerchief over his face and latex
gloves, walked into a California Sun Center, pointed a gun at the employees and a
customer, told them to “get on the ground,” and demanded money. After yelling at the
employees for not having enough money and being unable to open the safe, defendant
left with approximately $50 to $70 from the register. The robbery was recorded on
surveillance video.
         On May 30, 2013, defendant, wearing a mesh bandage on his face and a glove on
one hand, walked into a CVS pharmacy, shoved a gun in the cashier’s face, and

                                                             1
repeatedly demanded she open the drawer or he would shoot her. Defendant took
approximately $260 from the register and fled. The robbery was recorded on surveillance
video.
         On June 14, 2013, defendant, wearing white material covering his face, walked
into a Life Uniform store carrying a gun, told a customer to get on the floor, and
demanded the manager open the register. Defendant left with between $200 to $300
from the register. The robbery was recorded on surveillance video, although the quality
was not very good.
         On June 15, 2013, defendant, wearing a towel wrapped around his face and a
white glove, walked into Uniform Advantage, pointed a gun in a sales associate’s face,
and told her to get everything out of the register. The sales associate accidentally locked,
rather than opened, the drawer, which caused defendant to become flustered and he raised
his voice, repeating, “Open the drawer. Give me everything. Give me all the cash.”
Defendant then ordered another sales associate to open her drawer, which she did.
Defendant left with approximately $150 in cash from each register. The robbery was
recorded on surveillance video.
         On June 15, 2013, defendant, wearing a bandana over his face and latex gloves,
walked into Cosmo Professional Beauty Supply, pointed a gun at everyone in the
business, told everyone to get down on the ground, and said he wanted the money from
all of the registers. The assistant manager told defendant there was no money in register
three and gave him the money from register two. Defendant then demanded all the
“drops” from the day and all the money from register one. The assistant manager gave
him the money from register one and informed defendant there were no “drops.”
Defendant left with approximately $150 in cash from each register. The robbery was
recorded on surveillance video.
         On June 17, 2013, defendant, wearing a bandana or rag over his face, walked into
an Aaron Brothers store carrying a gun, and announced, “this is happening right now.”

                                             2
He told the employees “to get down,” which they did, and then defendant said, “[g]o get
the cash.” One of the employees got up and opened one of the two cash registers and
gave defendant the cash. Defendant asked about the other register and the employee
demonstrated that the register was broken and would not open. Defendant said he was
going to shoot it open and told the employee to get down. Instead, defendant left with
approximately $150 from the single register.
       A jury found defendant guilty of 10 counts of second degree robbery. Prior
conviction allegations were tried to the court, after which the trial court found defendant
had seven prior robbery convictions, each qualifying as a prior strike conviction.
       Sentencing took place on November 7, 2014, immediately following the court trial
on the prior convictions. The trial court sentenced defendant to 10 consecutive terms of
25 years to life, for a total indeterminate term of 250 years to life. The trial court also
imposed a consecutive five years on each count for the serious felony prior, for a total
determinate term of 50 years in state prison. Defendant was also ordered to pay a $300
restitution fine, victim restitution, and various mandatory fines and fees. Defendant was
awarded 562 days of presentence custody credit. A subsequently filed motion to dismiss
defendant’s prior strike convictions pursuant to Romero1 was denied.
       Defendant appeals. Appointed counsel for defendant Jason Barton Kirkpatrick has
filed an opening brief that sets forth the facts of the case and asks this court to review the
record and determine whether there are any arguable issues on appeal.2 (People v. Wende
(1979) 25 Cal. 3d 436.)




1      People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.
2      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                               3
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Hull, J.




                                            4